Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 18 August 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            Saturday Morning 18 August 1781
                            
                        
                        I send to your excellency according to your orders the few general observations I have done after our Reconnoitring
                             of the island of new york, although the news we had yesterday makes me afraid that they are now inutile. now other
                            plans must probably be done, but is it not advantageous to pursue the preparations for the attack of new york, to deceive
                            our army if so the ennemy. I am much afraid that we shall do nothing at all this Campagne for want of secrecy. if the
                            ennemy perceive that we give up the idea of attaking new york they will Reinforce portsmouth virginia
                            may be before we Can be there. I have the honour to be Dr general with the greatest Respect and attacht
                            your most obedient humble servant
                        
                            Duportail
                        
                    